Case 4:18-cv-00681-ALM-CAN Document 152 Filed 09/03/20 Page 1 of 2 PageID #: 3445




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

   NATHAN E. BURGESS                                §
                                                    §   Civil Action No. 4:18-CV-681
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   DR. BENJAMIN BASSICHIS, ET AL.                   §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 11, 2020, the report of the Magistrate Judge (Dkt. #146) was entered containing

  proposed findings of fact and recommendations that the Bassichises’ Motions for Summary

  Judgment (Dkts. #97; #98) be granted; the City Defendants’ Motion for Summary Judgment

  (Dkt. #102) be granted; Defendants’ Amended Joint Rule 41(b) Motion to Dismiss (Dkt. #96) be

  denied as moot, and each and every one of Plaintiff Nathan E. Burgess’s claims be dismissed with

  prejudice. Plaintiff acknowledged receipt of the report on August 15, 2020 (Dkt. #147); Plaintiff’s

  email address is on the electronic service list (Dkt. #5). Plaintiff subsequently filed a Notice on

  August 21, 2020, of his intent to file an amended complaint (Dkt. #148). On the same day, the

  Magistrate Judge entered an order reiterating that, notwithstanding, Plaintiff’s deadline to file

  objections to the Report and Recommendation (Dkt. #146) is Monday, August 31, 2020

  (Dkt. #149). Plaintiff did not file objections.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.
Case 4:18-cv-00681-ALM-CAN Document 152 Filed 09/03/20 Page 2 of 2 PageID #: 3446



           It is therefore ORDERED that the Bassichises’ Motions for Summary Judgment

    (Dkts. #97; #98) are GRANTED.

           It is further ORDERED that the City Defendants’ Motion for Summary Judgment

    (Dkt. #102) is GRANTED.

           It is further ORDERED that Defendants’ Amended Joint Rule 41(b) Motion to Dismiss

    (Dkt. #96) is DENIED AS MOOT.

           It is further ORDERED that Defendants’ Motion for Sanctions (Dkt. #140), which is

    rendered moot in light of the Court granting the Motions for Summary Judgment, is DENIED AS

.   MOOT.

           It is finally ORDERED that each and every one of Plaintiff Nathan E. Burgess’s claims

    are DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED.
           SIGNED this 3rd day of September, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 2
